DETAILED ACTION
Response to Amendment
In the amendment dated 6/22/22, the following has occurred: Claim 1 has been amended.
The objection to the specification has been withdrawn. 
Claims 1-8 are pending.  This communication is a Final Rejection in response to the "Amendment" and "Remarks" filed on 6/22/22.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chidester et al., US 20170005371 (hereinafter, Chidester), in view of Kimura, US 20160190662.
As to Claim 1:
	Chidester discloses a battery pack comprising: 
a plurality of battery stacks (see Fig. 5B, 19B);
a case (20, 200) accommodating the plurality of battery packs (210) (see Fig. 5B, 19B); and
a first thermal insulation member (215) arranged so as to expose an outer surface of at least one of the battery stacks (210A) from among the plurality of battery stacks inside the case, and to cover an outer surface of at least one of the battery stack (210B) from among the plurality of battery stacks that is adjacent to the at least one of the battery stacks that is exposed (see Fig. 5B, 19B);
a difference obtained by subtracting an amount of removed heat from an amount of heat generated during heat generation being greater in the battery stack that is exposed from the first thermal insulation member than in the battery stack that is covered by the first thermal insulation member (regarding this limitation, it is noted that the greater heat removed is a result of having an exposed portion as opposed to having a cover portion.  In this case, 210A has more exposed portion as it is on the edge of the enclosure 200 while 210B is between battery and in the inside thus it has thermal barrier 215 blocking at least two of its side as compared to the one battery at the edge 210A which is exposed on one side.  Thus, the heat is not trapped between the double thermal barrier and the amount of heat not trapped and escaped is inherently greater than battery 210B.).

    PNG
    media_image1.png
    1594
    981
    media_image1.png
    Greyscale

	However, Chidester does not disclose the thermal insulation member also covering the top surface of the battery stacks.
	In the same field of endeavor, Kimura also discloses a battery pack 10 inside a container as shown in Figure 2 similar to that of Chidester.  Kimura further discloses an upper cover 20 covering the top of part of the batteries 11 ([0024], Fig. 2) as to further help with alignment and further protect the batteries from external force in case the over covering 44 is damaged.
	Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the thermal barrier of Chidester as to cover the top surface of the batteries as taught by Kimura as covering the top of the batteries can further help with alignment and further protect the batteries from external force in case the over covering 44 is damaged.
As to Claim 2:
	Chidester discloses the at least one of the battery stacks (210A) that is exposed from the first thermal insulation member has the same number of cells constituting the at least one of the battery stacks (32, 33) that is covered by the first thermal insulation member.
	However, Chidester does not disclose in the embodiment above that one battery stack has greater number of cells than another battery stack.  
	Chidester does teach that in some embodiments, the number of battery cells in the first group and the number of battery cells in the second group may be the same or different [0106, 0110].  The different manner of arrangement of the battery can be made to provide sufficient power to the application, allow easy replacement of battery stack [0054, 0059, 61], and fit inside odd shape application such as underneath a vehicle.
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate one battery stack having greater number of cells than another battery stack as Chidester teaches that different manner of arrangement of the battery can be made to provide sufficient power to the application, allow easy replacement of battery stack [0054, 0059, 61], and fit inside odd shape application such as underneath a vehicle.
As to Claim 3:
	Chidester discloses above in Figure 19B that the number of the battery stacks (210B) adjacent to the at least one of the battery stacks (210A) that is exposed from the first thermal insulation member is greater than a number of the battery stacks adjacent to the at least one of the battery stacks that is covered by the first thermal insulation member (In Figure 19B, there are three battery stacks 210B and there is only one battery stack 210A at the first edge).
As to Claim 4:
	Chidester discloses a second thermal insulation member (215B) attached in a region of an inner surface of the case that is exposed to heat when the at least one of the battery stacks exposed from the first thermal insulation member (215A) generates heat (see Fig. 5B).

    PNG
    media_image2.png
    863
    940
    media_image2.png
    Greyscale


As to Claim 5:
	Chidester discloses case has a gas relief valve (25) in a position facing the at least one of the battery stacks that is exposed from the first thermal insulation member, and
the second thermal insulation member is attached to the inner surface of the case so as to expose the gas relief valve.
As to Claim 8:
	Chidester discloses a bus bar (220) electrically connected to at least one of the battery stacks from among the plurality of battery stacks (Fig. 5B); and
a support member (see Fig. 5B) having insulation properties and being heat resistance (215), and the support member supporting the bus bar (the thermal barrier with heat resistance actually support the bus bar 220 structure as shown below in Figure 5B).

    PNG
    media_image3.png
    509
    723
    media_image3.png
    Greyscale


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chidester in view of Kimura, as applied to claim 4 above, and further in view of WO2017181283 (relying on Lindstorm, US 20190140235 for citation).
As to Claim 5:
	Chidester discloses case has a coolant inlet/outlet (240, 250; [0122, 0124]) in a position facing the at least one of the battery stacks that is exposed from the first thermal insulation member, and
the second thermal insulation member is attached to the inner surface of the case so as to expose the coolant inlet/outlet (the hidden thermal barrier 215B behind the battery stack 210A [see Fig. 19B] expose or uncover the gas relief inlet/outlet 240, 250).

    PNG
    media_image4.png
    518
    1175
    media_image4.png
    Greyscale

	Even though Chidester does not teach a gas relief valve, Chidester  does teach the use of valves on coolant inlet/outlet [0124] as to offer better control on the structure and increase safety operating the battery.
	In the same field of endeavor, Lindstorm also discloses a system comprising one or more battery modules mounted in a rack as to promote cooling (Abstract) similar to that of Chidester.  Chidester further discloses the housing comprises coolant air inlet/outlet and vent as to prevent thermal runaway by having the housing vent facing the batteries’ safety vent (Fig. 5) or routed internally to allow the gas to be directed outside (Fig. 6).   

    PNG
    media_image5.png
    998
    1498
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    1294
    1116
    media_image6.png
    Greyscale

	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a gas vent to the housing of Chidester as taught by Lindstorm as to prevent thermal runaway by having the housing vent facing the batteries’ safety vent (Fig. 5) or routed internally to allow the gas to be directed outside (Fig. 6).   
As to Claim 6:
	Chidester does not disclose a third thermal insulation member arranged between the gas relief valve and the exposed battery stack.
	However, Chidester does teach the use of thermal barrier as to insulate between battery strings [0010].  Also, in Figure 5B as shown below, Chidester teaches additional structure between the coolant inlet/outlet and the exposed battery stack.  Furthermore, Chidester discloses additional structure being place between the enclosure 200 and the exposed battery cell such as to connect the battery to the external components [0124]; thus, Chidester readily envisions the use of additional thermal barrier as to either insulate the battery or to electrically insulate the battery from other components and structure of the battery module.

    PNG
    media_image7.png
    599
    1268
    media_image7.png
    Greyscale

	It would been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate additional thermal barrier between the external vent/port and the exposed battery stack of Chidester as Chidester discloses additional structure being place between the enclosure 200 and the exposed battery cell such as to connect the battery to the external components [0124]; thus, Chidester readily envisions the use of additional thermal barrier as to either insulate the battery or to electrically insulate the battery from other components and structure of the battery module.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chidester in view of Kimura, as applied to claim 4 above, and further in view of Fujii et al., US 20130266840 (hereinafter, Fujii).
	Chidester discloses a high-power harness ([0124]).  However, Chidester does not teach that the hardness is adjacent to the exposed battery cell or the coating member on the harness.
However, Chidester does teach the use of thermal barrier as to insulate between battery strings [0010].  Also, in Figure 5B as shown below, Chidester teaches additional structure between the coolant inlet/outlet and the exposed battery stack.  Furthermore, Chidester discloses additional structure being place between the enclosure 200 and the exposed battery cell such as to connect the battery to the external components [0124]; thus, Chidester readily envisions the use of additional thermal barrier as to either insulate the battery or to electrically insulate the battery from other components and structure of the battery module.

    PNG
    media_image7.png
    599
    1268
    media_image7.png
    Greyscale

	Regarding the coating member on the harness, Fujii, in the same field of endeavor, also disclose a battery module for a vehicle that has a cooling feature (Abstract) similar to that of Chidester.  Fujii further discloses heat insulating material such as a foamed material between the flow path forming member 44 and the duct structure D4 which prevents temperature exchange between two paths [0059].
	It would been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate foamed material as the heat insulation material on the hardness structure between the battery and the enclosure of Chidester as taught by Fujii as to prevent temperature exchange between two paths [0059].
Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on combination of reference relied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723